60 Wn.2d 726 (1962)
375 P.2d 258
In the Matter of the Disciplinary Proceedings Against JOHN T. DALTON, an Attorney at Law.[*]
No. C.D. 2010.
The Supreme Court of Washington, En Banc.
October 18, 1962.
T.M. Royce, for Board of Governors.
WEAVER, J.
The Board of Governors of the Washington State Bar Association, having reviewed the evidence, findings of fact, and conclusions of its hearing panel, recommends to this court that John T. Dalton be disbarred from the practice of law in this jurisdiction.
August 2, 1934, John T. Dalton was admitted to practice law in this state. December 16, 1960, he was charged, by information, with the crime of grand larceny.
May 26, 1961, he pleaded guilty to the charge of grand larceny and was sentenced to a maximum term of not more than fifteen years in the state penitentiary.
[1] Our disposition of this matter is governed by Rule 1, Rules for Discipline of Attorneys, RCW Vol. 0, which provides in part:
*727 "An attorney at law may be censured, reprimanded, suspended, or disbarred for any of the following causes, hereinafter sometimes referred to as violations of the rules of professional conduct:
"A. The commission of any act involving moral turpitude, dishonesty, or corruption, whether the same be committed in the course of his relations as an attorney, or otherwise, and whether the same constitutes a felony or misdemeanor or not; and if the act constitutes a felony or misdemeanor, conviction thereof in a criminal proceeding shall not be a condition precedent to disciplinary action. Upon such conviction, however, the judgment and sentence shall be conclusive evidence, at any ensuing disciplinary hearing, of the guilt of the respondent attorney of the crime described in the indictment or information, the statute upon which it is based, and the judgment and sentence. A disciplinary hearing as provided in Rule 7 of these rules shall be had to determine only whether moral turpitude was in fact an element of the crime committed by the respondent attorney."
Respondent appeared at the trial before the hearing panel of the Bar Association, but offered no evidence in his defense. The panel found:
"Moral turpitude is an element of the crime to which Mr. Dalton pleaded guilty."
We said in In re Timothy, 58 Wn. (2d) 153, 154, 361 P. (2d) 642 (1961):
"The facts are undisputed. Respondent was convicted of a felony. All procedural steps have been complied with that are required by the Rules for Discipline of Attorneys. We are in accord with the findings and recommendations of the board of governors, and they are approved and confirmed."
It is ordered that John T. Dalton be, and he hereby is, disbarred from the practice of law in the state of Washington, and that his name be stricken from the roll of lawyers entitled to practice law in this jurisdiction.
ALL CONCUR.
NOTES
[*]  Reported in 375 P. (2d) 258.